Case 18-34024-KRH           Doc 36    Filed 11/16/18 Entered 11/16/18 15:08:36        Desc Main
                                     Document      Page 1 of 4

                     IN THE UNITED STATE BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


IN RE: Michael Robert Dickinson                            Case No. 18-34024-KRH
             Debtor                                        Chapter 13

Samuel J.T. Moore III
      Plaintiff
vs.

Michael Robert Dickinson
      Debtor

and

Carl M. Bates, Esq.
       Chapter 13 Trustee


            RESPONSE TO CREDITOR’S OBJECTION TO CHAPTER 13 PLAN

       COMES NOW the Debtor Michael Robert Dickinson, by counsel, Sharon C. Stuart,

Esquire, and as and for Debtor’s Response to the Creditor’s Objection to Chapter 13 plan filed

on November 13, 2018 says as follows:

       1.   On August 22, 2018, Debtor filed his chapter 13 plan.

       2. The creditor has received notice of debtor’s bankruptcy as evidenced by his court

            filings summarized in part below:

               a. On August 21, 2018, the creditor Samuel J.T. Moore, III (“Moore”) filed a

                   Change of Address with this court.

               b. Moore filed a proof of claim on August 24, 2018 and then amended his claim

                   on September 7, 2018.

               c. On October 1, 2018, Moore filed a Motion for 2004 Examination with this

                   court.
Case 18-34024-KRH       Doc 36     Filed 11/16/18 Entered 11/16/18 15:08:36           Desc Main
                                  Document      Page 2 of 4

             d. On October 2, 2018, Moore filed a Motion to Approve Production of

                 Documents with this court.

             e. On November 13, 2018, Moore filed an Objection to Chapter 13 Plan.

      3. On October 15, 2018, the Chapter 13 Trustee filed an objection to the confirmation of

         debtor’s chapter 13 plan. Accordingly, an amendment to debtor’s schedules and

         statement were filed on October 22, 2018. In addition, bank statements from the past

         three (3) years were submitted to the trustee to examine.

      4. No other parties timely filed an objection to the chapter 13 plan.

                               I. Failure to timely file objection

      5. The deadline to object to the chapter 13 plan was October 17, 2018.

      6. On November 13, 2018, Moore filed an Objection to Chapter 13 Plan.

      7. As such, Debtor requests that Moore’s objection be overruled as untimely pursuant

         to Federal Rules of Bankruptcy Procedure Rule 3015(f) and Local Bankruptcy Rule

         3015-2 (E) .

                         II. Failure to State Grounds for Objection

      8. Furthermore, Moore’s objection fails to state a claim upon which relief can be

         granted. Federal Rules of Civil Procedure 12(b)(6), made applicable herein by

         Federal Rule of Bankruptcy Procedure 7012.

      9. More specifically, the basis for his objection to the confirmation of the chapter 13

         plan is not stated.

          III. Alternatively, 2004 examination should be Denied and Cancelled
                        because of this Pending Contested Matter

      10. If the objection is not dismissed or overruled, then Moore’s request for a 2004

         examination should be denied and cancelled.
Case 18-34024-KRH        Doc 36     Filed 11/16/18 Entered 11/16/18 15:08:36             Desc Main
                                   Document      Page 3 of 4

       11. Moore’s objection to confirmation of the chapter 13 plan is a contested matter,

           triggering the application of Part VII Rules of the Federal Rules of Bankruptcy

           Procedure.

       12. As such, the 2004 examination would be improper in light of the pending contested

           matter.

WHEREFORE, DEBTOR respectfully moves the Court to order:

   a. That the Creditor’s objection to the Chapter 13 plan concerning debtor’s move to avoid

       liens is dismissed or overruled; or,

   b. That, if the objection is not dismissed, then the debtor requests that creditor’s request for

       a 2004 examination be denied and cancelled, on the basis that a pending contested matter

       has commenced.

   c. That Debtor be granted all other relief as this Court deems just and proper.

                              Respectfully submitted,
                              Michael Robert Dickinson


                              By: /s/ Sharon C. Stuart
                                     Sharon Stuart, VSB # 45026
                                     Counsel for Debtor
                                     Stuart Law Firm, LLC,
                                     2222 Monument Avenue
                                     Richmond, VA 23220
                                     Phone: (804) 221-2162
                                     Fax: (804) 381-5026



                                      Certificate of Service


       I certify that on November 16 , 2018, I sent a true copy of the foregoing Answer by ECF
transmittal, first class mail, postage prepaid, via email or fax to the following parties:

US Trustee
By Email to: USTPRegion04.RH.ECF@usdoj.gov

Samuel J.T. Moore III
Pro Se Creditor
Case 18-34024-KRH        Doc 36    Filed 11/16/18 Entered 11/16/18 15:08:36   Desc Main
                                  Document      Page 4 of 4

1011 West Grace Street
Richmond, VA 23220
By First Class Mail


Carl M. Bates
By ECF Transmission

Michael Dickinson
3717 Patterson Avenue
Richmond, VA 23221
By First Class Mail


                                          By:/s/ Sharon C. Stuart
                                                  Counsel for Debtor
